Order entered October 14, 2019




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00126-CR

                            SHAWN BRIAN TIMMONS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F18-48186-J

                                             ORDER
       Before the Court is appellant’s October 11, 2019 third motion to extend the time to file

his brief, which he tendered with the motion.

       The tendered brief identifies the child sexual assault victim by name. This Court does not

allow a party to file a brief that discloses the names of child victims, child witnesses, or any other

children discussed or identified at trial. See TEX. R. APP. P. 9.10(b) (“Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists

of . . . a birth date, a home address, and the name of any person who was a minor at the time the

offense was committed.”). Accordingly, we STRIKE appellant’s tendered brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the child victim either generically (for example, “victim”) or by initials only,

even when quoting relevant portions of the record. We will defer ruling on appellant’s motion for

an extension of time until the amended brief complying with this order is received.



                                                       /s/    CORY L. CARLYLE
                                                              JUSTICE




                                                 –2–